DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 2/13/2020 and is a 371 of PCT/US2018/046554 (8/13/2018) which claims benefit of 62/545935 (08/15/2017).  RCE papers were filed 03/18/2022.  Claims 1, 2, 4, -9, 12, 14, 20, 22-23, 26, 32, 33, 39, 46, 48-50, 52, 54-55, 58, 61, 66, 73, 76, 82, 85, 89, 90, 92, 94, 96, 101, 115, 121, 131, 133, 135, 150-153 and 155 are before the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, -9, 12, 14, 20, 22-23, 26, 32, 33, 39, 46, 48-50, 52, 54-55, 58, 61, 66, 73, 76, 82, 85, 89, 90, 92, 94, 96, 101, 115, 121, 131, 133, 135, 150-153 and 155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13 and 18 of 11254651. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Markush falls within the Markush of the prior patent.  Further, the compounds 2, 4-8 and 48 as claimed in the instant claim 150 and others compounds of claims 150 and 151 fall within the Markush of the prior patent.  Previously, this rejection was made provisional over PGPub 20190047981, which has matured into the current US Patent 11254651.  
Applicant has argued in paper dated 03/18/2022 that the PGPub has been patented.  As such, the rejection is now made over the patent and not the PGPub.  Applicant argues that the example 14 of the prior art is not cited in the instant claims.  True.  Applicant further argues that the claims of the patent are different from the claims of the PGPub publication.  The claims of the patent are being used in the instant rejection (above).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625